Citation Nr: 0738746	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mt. Home, 
Tennessee


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee, which denied the veteran's enrollment in the VA 
medical healthcare system.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability or any special eligibility attributes that might 
qualify him for an improved priority group, and is in 
priority group 8.

2.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003, on May 26, 2005.


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002 & Supp. 2007); 38 C.F.R. § 17.36 (2007).

2.  The criteria for basic eligibility requirements for 
enrollment in, and access to, VA medical care benefits are 
not met.  38 U.S.C.A. §§ 1705, 1706 (West 2002 
& Supp. 2007); 38 C.F.R. § 17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Because the 
law is dispositive, a review of VA's duty to notify and 
assist is not necessary.  VA is not required to meet the duty 
to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); 
see also VAOPGCPREC 5-2004. 

Eligibility for VA Medical Care

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. 
§ 1710 (West 2002 & Supp. 2007); 38 C.F.R. § 17.36(a).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time.  To be enrolled, a veteran must submit a Health 
Benefits Renewal Form (VA Form 10-10EZ) to a VA medical 
facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. 
§ 17.36(b); see also 38 U.S.C.A. § 1705.  The order of 
priority of enrollment for VA healthcare benefits is as 
follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 
42 U.S.C.A. § 1437a(b)(2) (West 2002 & Supp. 2007).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721 
(West 2002 & Supp. 2007); 38 C.F.R. 
§ 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

The evidence in this case reflects that the veteran does have 
any service-connected disabilities, was not a former prisoner 
of war, was not awarded the Purple Heart medal, was not 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty, does 
not receive disability compensation under 38 U.S.C.A. § 1151, 
has not had disability compensation suspended because of the 
receipt of military retired pay, is not in receipt of 
compensation at the 10 percent rating level due to multiple 
noncompensable service-connected disabilities that clearly 
interfere with normal employability, does not receive 
increased pension based on need for regular aid and 
attendance or by reason of being permanently housebound, and 
has not been determined to be catastrophically disabled.  For 
these reasons, he does not meet the eligibility criteria for 
priority groups 1 through 4.  38 C.F.R. § 17.36(b)(1)-(4).

The veteran also has not been shown to be unable to defray 
the expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 
38 U.S.C.A. § 1722(b).  See 38 U.S.C.A. §§ 1503, 1522, 1722 
(West 2002 & Supp. 2007).

The record does not show that the veteran has been approved 
under title XIX of the Social Security Act, or is in receipt 
of a VA pension, and shows that he exceeded the income 
threshold.  On his Form 10-10EZ, the veteran reported one 
dependent (his spouse), and listed income of $33,505, with no 
deductions for medical, burial, or educational expenses.  The 
income threshold is updated annually.  For 2005, the income 
threshold was $31,013 for a veteran with one dependent.  See 
VHA Directive 2004-071 (December 17, 2004).  The veteran's 
2005 income exceeded the income threshold. 

The veteran reported an additional $93,700 in net worth, 
consisting of cash, stocks, bonds, and other assets, and 
market value of land and buildings minus mortgages and liens, 
excluding his primary home.  The Secretary may refuse to make 
a determination that the veteran's attributable income is not 
greater than the threshold if the corpus of the estate is 
such that under all the circumstances it is reasonable that 
some part of the corpus of the estate be consumed for the 
veteran's maintenance.  38 U.S.C.A. § 1722(d)(1).  The terms 
"corpus of the estate" and "net worth" mean the market value, 
less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  38 
C.F.R. § 3.275(b). Because the veteran's reported net worth 
of $93,700 far exceeds the 2005 income threshold, he does not 
meet the eligibility criteria for priority group 5.

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service-connected 
disabilities but is nevertheless receiving compensation; 
therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

The veteran's income and net worth as reported on the May 
2005 Form 10-10EZ clearly exceed the low income threshold.  
See 42 U.S.C.A. § 1437a(b)(2).  The veteran's general 
assertion in his notice of disagreement that he was on a 
fixed income and did not have the money for certain 
medicines, unaccompanied by any specific financial 
information or dollar amounts, is less probative on the 
questions of income, assets, and expenses that the quantified 
and specifically reported income, assets, and qualified 
expenses reported on the VA Form 10-10EZ.  The veteran did 
not submit an updated Form 10-10EZ.  As the veteran has not 
submitted such an updated form, and his income and net worth 
assets as reported on the Form 10-10EZ exceed the low income 
threshold for his county of residence, he does not meet the 
eligibility criteria for priority group 7.  38 C.F.R. § 
17.36(b)(7).

Therefore, the veteran is in priority group 8.  Because he 
applied for enrollment after January 17, 2003, he is not 
eligible for enrollment.  38 C.F.R. § 17.36(c)(2).

The Board is bound by the statutes and regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2002 
& Supp. 2007).  In a case such as this one, where the law and 
not the evidence is dispositive of the issue before the 
Board, 
the claim must be denied because of the lack of entitlement 
under the law.  See 


Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

The appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


